This case is somewhat remarkable. The defendant and others sued the plaintiff and others, in the year 1838, upon a note on which the plaintiff was indorser. The suit went regularly to judgment and the record was signed and filed on the 2d of July of that year. Afterwards, on the 15th of June 1839, another record in the same suit, upon the same cause of action and between the same parties was procured to be signed and was placed upon the files of the court. This was done through mistake and inadvertence, the attorneys who prosecuted the suit not having entered in their office register the fact of filing the record in 1838. Thus two records in the same suit were perfected, each considered by itself having all the requisites of a valid judgment, because each of them was founded upon a suit regularly instituted in which the parties were duly served with *Page 77 
the declaration. Upon the record last filed execution was issued in February 1849, and the property of Pendleton was levied upon and sold. This action, in the nature of trespass, was brought for that seizure and sale. I have stated the facts in regard to the filing of the second record as Pendleton offered to prove them on the trial, and his offer did not go beyond this statement. Some $4000, was collected by the sheriff upon the execution and paid over. After this took place, after this use had been made of the second record now sought to be impeached, Pendleton whose property was sold, procured from the present defendant a satisfaction-piece upon the judgment first obtained, and subsequently sued him in this action for the levy and sale under the second. Pending the action and before the trial, he moved in the Supreme Court, where both the records were filed, to have the one now in question set aside, but the motion was denied, a reference being granted to him for the purpose of inquiring and determining whether the judgment had been paid.
It is now insisted that the record thus filed by mistake, and the execution, were absolute nullities affording no justification for the seizure and sale of the plaintiff's goods, and moreover that these proceedings are not at all aided by the decision of the Supreme Court allowing the record to stand as a judgment of the court.
I assent to the doctrine that where there is no suit or process, appearance or confession, no valid judgment can be rendered in any court, and that in such a case the recital in the record of jurisdictional facts is not conclusive. (Starbuck v.Murray, 5 Wend., 148, 158.) It is, I think, always the right of a party, against whom a record is set up, to show that no jurisdiction of his person was acquired, and, consequently, that there was no right or authority to make up the record against him. I also assent to the general proposition that the decision of a court on summary application refusing to set aside a judgment alleged to be void for want *Page 78 
of jurisdiction is not to be received as a conclusive determination that the judgment was valid. (Simson v. Hart,
14 John., 63.)
But the questions here, it seems to me, are somewhat different. By the regular institution of a suit, and service on Pendleton of the declaration, the Supreme Court acquired jurisdiction to render a judgment against him. By a mistake, two records of the judgment were signed and placed on file. In practice, this was altogether irregular. But would it not have been within the powers of the Supreme Court, on motion, to allow either of the records to be taken from the files and the other to stand as the judgment of the court? It is literally and exactly true, that each of the records was founded upon a suit, regularly commenced, in which the jurisdiction of the parties was acquired. Two judgments in that suit ought not to have been entered, and most certainly only one satisfaction of the debt could be had. Execution upon either of the records being satisfied, the debtors would be entitled to have them both discharged. But the question now is, was the record last filed absolutely a nullity, so that even the Supreme Court had no power to order it to stand, and so that the execution was also void, and the levy under it a trespass which nothing could cure?
It may be conceded that if a creditor, having regularly entered one judgment, should intentionally procure another record to be signed and filed, with a view to obtain a double satisfaction or to gain some other advantage, such, for example, as to preserve the priority of his lien on real estate, the proceeding would be altogether void. No possible benefit could or ought to be derived from a fraudulent proceeding of that character. The fraud would utterly vitiate that which if innocently and inadvertently done might be allowed to stand where justice plainly required it. In this case, it was part of the plaintiff's offer to show that the record of 1839 had been placed on file "by accident, and by a clerical mistake of some person acting on behalf of the plaintiffs in *Page 79 
the suit," and no suggestion was made on the trial or on the argument before us, that the execution was not issued and the levy upon and sale of Pendleton's property were not made in good faith. I do not believe that any principle of law is violated if we say, under these circumstances, that the record is under the control of the court in which it was filed, and cannot be impeached in the manner now attempted and for the purposes now in view.
[The learned judge was further of the opinion that the plaintiff had estopped himself from disputing the validity of the second judgment record. The facts showed, as he thought, that the fund raised by the execution and sale under the second record, entered into the consideration upon which the plaintiff obtained a satisfaction piece of the first record. Having procured such satisfaction-piece, and thus affirmed the validity of the first record, by applying the moneys collected on the execution upon the second judgment record, he was not at liberty to insist that the record and execution were void for the purpose of recovering back the money which he had, in effect, devoted to such satisfaction of the judgment.]
SELDEN and PRATT, Js., were for reversal, on the ground that the offer of the plaintiff was, in substance, to disprove any record of judgment, and also because the order of the Supreme Court, refusing to cancel the judgment roll, may, for aught that appears, have been made on the ground that the question of its validity was in issue before the Superior Court in this action, and that it would be there held void if the facts proved should warrant such determination. All the other judges were for affirmance; and all the judges (except PRATT, J., who expressed no opinion upon the point) concurred with STRONG, J., in respect to the admissibility of the evidence contained in the books of account of the two firms.
Judgment affirmed. *Page 80